BROSMAN, Judge
(concurring) :
I am able safely to concur in the principal opinion, for it is clear that the matter contained in it with respect to which I find myself in disagreement — or at least in doubt — may properly be characterized as dicta. I am referring, of course, to the question of whether “the idea of corpus delicti is one which addresses itself solely to the judge and not the jury — to the law dispenser rather than to the fact finder.” See my separate opinion in United States v. Manuel, 3 USCMA 739, 14 CMR 157.